Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered February 10, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent and committed the guardianship and custody of the children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order terminating her parental rights on the ground of permanent neglect. Respondent admitted the allegation of permanent neglect, but she contends that Family Court erred in refusing to issue a suspended judgment and in failing to provide for visitation between respondent and her children. Despite the exemplary efforts of respondent to be reunited with her children by complying with the required service programs, attending counseling, and attending every scheduled visitation and many medical and counseling appointments with the children, we conclude that the court properly determined that respondent is incapable of properly caring for her children, all of whom have special needs, and thus that it is in the best interests of the children to terminate respondent’s parental rights (see Matter of Trisha K., 9 AD3d 900, 901 [2004]; see generally Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). We further conclude that the court properly determined that it lacked authority to provide for visitation between respondent and the children (see Matter of Jessi W., 20 AD3d 620, 621-622 [2005]; Matter of Livingston County Dept. of Social Servs. v Tracy T., 16 AD3d 1133 [2005]; see also Matter of Labron P., 23 AD3d 943, 945 [2005]; cf. Matter of Corinthian Marie S., 297 AD2d 382 [2002]). Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.